Case 2:20-mc-00076-MWF-MRW Document 5 Filed 08/10/20 Page 1 of 1 Page ID #:248

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                                        CASE NUMBER:


 DANIEL SNYDER                                             2:20−mc−00076−MWF−MRW
                                         PLAINTIFF(S)

        v.
 NEW CONTENT MEDIA, INC.

                                                            NOTICE TO FILER OF DEFICIENCIES IN
                                      DEFENDANT(S).
                                                                 ATTORNEY CASE OPENING




 PLEASE TAKE NOTICE:

 The following problem(s) have been found with your electronically filed document:

   8/7/2020             1           APPLICATION for Assistance in Aid of a Foreign
 Proceeding Pursuant to 28 U.S.C. 1782
 Date Filed               Doc. No.        Title of Doc.
 ERROR(S) WITH DOCUMENT:




 Other Error(s):

 The filing fee for Miscellaneous cases is $47.00. Counsel may e−file an Application for
 Refund of Fees Form G−124.



                                           Clerk, U.S. District Court

 Dated: August 10, 2020                    By: /s/ Carmen Lujan Carmen_Lujan@cacd.uscourts.gov
                                              Deputy Clerk




               − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
